Title: To Thomas Jefferson from Henry Martin, 4 February 1785
From: Martin, Henry
To: Jefferson, Thomas



London New Street, Bishopsgate Street. 4th. February 1785

I have been in anxious expectation of the honour of a reply to the letters I have presumed to trouble your Excellency with but reflecting that circumstances may be such as to make it improper for you (were you inclined so to do) to write me thereon I shall content myself with giving you such information from time to time as I think may be necessary for your Excellency to be acquainted with. My suspicions respecting the insurance upon Merchandize in American bottoms going from hence to any part of that continent I find to be well grounded. The underwriters will not do insurance upon American Vessels for less than five guineas which I expect will be still increased. British bottoms are underwrote at 2 and 2½ ⅌ Ct. which gives that decided preference to British Vessels I was apprehensive about. The reason of this difference is said to be on account of the Algerines. This leads me to state circumstances and to give your Excellency my opinion thereon; three instances only can be resorted to with any degree of certainty as reasons for making this difference in insurance: the one which I mentioned to you in my last which was a brig called the Betsey taken in her passage from Cadiz to Philadelphia; the Thomas Capt. Lundridge a British Vessel from Newfoundland to Leghorn was obliged to perform quarantine on account of her being boarded off the Western Islands by the Algerines; and two days ago an authentic account was received that the Morning Star Capt. Irwin an American Brig from Cadiz to Philadelphia was taken by an Algerine Saleteen and carried to Tangiers. This is certainly a distressing and alarming calamity but upon examining minutely into the account I find these Vessels were taken much to the Southward of the Western Islands and totally out of tract for Ships going from hence to America. I should however been inclined to have ascribed the difference in insurance to this cause had I not discovered other evident reasons for it. Most of the underwriters at Lloyds are owners of Ships many of which are employed in the American trade and from them I do imagine originated a report which prevails throughout this City that ten or twelve American Vessels have been taken by the Algerines, that Vessels are fitting out by them purposely to cruise for American Ships and the language of the Town is who would send goods to America in her own Ships when  they can freight them in British bottoms? This language together with the unnatural exaltation of many at these disasters convinces me of what I informed your Excellency in my last of indirect means being adopted to monopolize the carrying trade and which in my opinion makes a great part of the reasons for the difference in insurance. Being much engaged in writing to and sending goods to Virginia, I beg leave to conclude by observing to you that Mr. McClanachan cleared out his Ship from this place to Lisbon as British property. I have the honour to be most respectfully Your Excellency’s Obed: Humble Servant,

Henry Martin

